Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Applicant’s amendments to claim 1 have overcome the previously cited rejection under 35 U.S.C. 112(a) and thus the rejection has been withdrawn.
As described in the interview summary mailed 10/26/2021, the previously cited rejections under 35 U.S.C. 112(b) have been withdrawn because the terms “fullerene-like” and “onion-like” are recognized terms of the art and thus the metes and bounds of these terms would be understood by one skilled in the art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Wen (US 5858538 A) is the closest prior art to the claimed invention. As described in the office action mailed 08/27/2021, Wen teaches a method for preparing a composite of alternating fullerene (fullerene-like) layers and boron nitride layers by sputtering. However, as pointed out by the applicant on pg. 8 of the applicant’s remarks, Wen does not teach an onion-like structure. Specifically, the term onion-like requires multiple enclosed carbon shells, as described by Zeiger (NPL) on pg. 3173, whereas Wen teaches C60 fullerene layers, which consist of only a single shell, and thus does not teach an onion-like carbon layer. Furthermore, there is no teaching suggestion or motivation to modify Wen, which describes a luminescent composite, to include an onion-like fullerene layer. Alternatively, Gong (CN 105779950 A), which was cited along with the office action mailed 04/28/2021, teaches sputtering a super lubricating film of fullerene-like onion-like carbon. However, Gong fails to teach alternating layers of the fullerene-like onion-like carbon and graphene-like boron nitride, 
Claims 2-7 depend on claim 1 and thus are allowable for the same reasons described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794